Citation Nr: 0001249	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-27 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from March 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. Prior to enlistment, the veteran was employed as a 
machinist.  

2. Left ear hearing loss was recorded on the March 1964 
enlistment examination and, hence, was found to have 
existed prior to the veteran's enlistment into active 
duty.  

3. On separation from service in 1968, the veteran's pre-
existing sensorineural left ear hearing loss had decreased 
in severity and by VA standards was not deemed a 
disability.  

4. No right ear hearing loss by VA standards was demonstrated 
in-service.  

5. The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that hearing loss did not exist prior to 
service.  In the alternative, if it did exist prior to 
service, it was aggravated in-service by his military 
occupational specialty that required him to work on the 
flight deck and in the resting gear shack on the U.S.S. 
Constellation and the U.S.S. Hornet.  He was exposed to 
constant noises from the airplanes or the equipment that 
stopped them or launched them.  Since his release from 
service, his hearing has deteriorated.  He feels his hearing 
loss is due to service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  However, the threshold question to be answered is 
whether the claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  If there is a current hearing loss disability for VA 
purposes, (i.e., satisfying the criteria of 38 C.F.R. § 
3.385), then evidence must be submitted that establishes a 
causal connection between service and the current disability.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Hence, 
even though a veteran may not have had hearing loss at the 
time of separation from service, he or she may still 
establish service connection by meeting the above the 
requirements.  Id.  

The DD Form 214N reflects that the veteran's military 
occupational specialty was aircraft mechanic.  Service 
medical records dated for the period of March 1964 to October 
1966 reflect that the veteran was employed as a machinist 
prior to his enlistment.  On enlistment, the veteran's 
hearing acuity per ANSI units was as follows:

Mar. 1964


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
20
10
0
20
40

A periodic medical examination dated in October 1966 reflects 
hearing acuity per whispered and spoken voice as 15/15 in 
both ears.  The audiometer examination reflects hearing 
acuity per ANSI units as follows:

Oct. 1966


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
10
10
30
40

The October 1966 report of medical examination also reflects 
in the summary of defects and diagnoses defective auditory 
acuity in the left ear, high frequency range, and not 
considered disabling.  Audiometer results obtained on 
separation in January 1968 reflect 

Jan. 1968


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
15
25

Thereafter, a Report of Medical Examination for Disability 
Evaluation dated in July 1968 reflects that the veteran was 
employed as a machinist at Texas Instruments.  The evaluation 
of the ears was negative.  The record does not address 
hearing loss.  

VA employee health records dated from December 1980 to July 
1996 reflect that the veteran is employed in the engineering 
service as a pipefitter.  A November 1992 entry reflects that 
the annual hearing test was completed with evidence of 
bilateral high frequency sensorineural hearing loss.  Hearing 
protection was recommended in high noise areas.  The safety 
officer was notified.  A January 1994 employee health record 
signed by an audiologist reflects no change from baseline, 
bilateral moderate high frequency sensorineural hearing loss 
at 3000 Hertz and 4000 Hertz.  

A September 1985 Agent Orange examination reflects that no 
hearing loss was noted and that the ears were normal.  The 
report reveals that the veteran has been a steamfitter since 
1968.  The examiner noted that the general physical 
examination was negative.  

On the authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:

Mar. 1998


HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
55
55
LEFT
30
20
20
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The veteran reported a history of decreased hearing acuity as 
a result of heavy noise exposure from jet engines while 
working as a plane mechanic in Vietnam.  The summary of 
audiological tests reflects that there is moderate 
sensorineural hearing loss at 3000-6000 Hertz in the right 
ear.  There is slight sensorineural hearing loss through 500 
Hertz and severe sensorineural hearing loss at 3000-6000 
Hertz in the left ear.  The audiologist noted that the three 
examinations available in the service medical records suggest 
the presence of a mild high frequency hearing loss in the 
left ear that was also present on the day of his entrance 
into the military.  The examiner opined that this data would 
indicate that his current loss of hearing acuity developed 
following his discharge from the service.  The level of noise 
present on an aircraft carrier when planes are landing or 
departing of aircraft would be significant enough to cause 
hearing impairment, but the discharge examinations available 
suggest no change in the hearing sensitivity.  The veteran's 
work history as a pipefitter may have exposed him to noise 
levels sufficient to impair hearing but there is no 
information available to verify the possibility of such a 
finding.  

Testimony from the personal hearing conducted in August 1999 
reflects that the veteran served two 9-month tours off the 
shore of Vietnam and that he had extended hours based on the 
air campaign there.  His military occupational specialty was 
jet mechanic.  He also performed as a plane captain 
performing launch and recoveries aboard the flight deck.  His 
hearing protection consisted of intenerators - "just plastic 
cups with a little foam on them."  He was not given plugs to 
go on the inside of them.  He had no problems with his 
hearing prior to service.  He had excellent hearing as a 
"lad."  He was exposed to noise from the shive in the line 
shack when planes landed.  He believes his deficient hearing 
is due to his job.  Since separating from service, his 
hearing was tested at the VA.  

The Board acknowledges that the veteran has presented current 
evidence of bilateral hearing loss that is considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  However, 
in order to prevail in his claim for service connection, the 
veteran must present evidence of a well-grounded claim, which 
is a claim that is plausible and capable of substantiation.  

Based on the foregoing, the veteran's left ear hearing was 
defective on enlistment.  See 38 U.S.C.A. § 1132 (West 1991).  
In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the Court 
held that conditions recorded in examination reports are to 
be considered as "noted."  Hence, service connection for 
hearing loss that pre-existed military service may only be 
granted upon a showing of aggravation.  See Paulson v. Brown, 
7 Vet. App. 466 (1995); 38 C.F.R. §§ 3.304(b), 3.306 (1999).  
Therefore, the veteran is not presumed to have been of sound 
condition as regards his hearing, and the presumption of 
soundness does not apply.  Simply, there must be objective 
evidence of worsening of the pre-existing left ear hearing 
acuity that is related to his military service to establish 
service connection based on aggravation.  

Initially, the Board notes that on enlistment, the veteran 
reported civilian employment as a machinist.  The Board 
acknowledges that the veteran experienced noise exposure as 
an aircraft mechanic and plane captain.  However, on a 
complete review of the evidence of record, focusing on the 
October 1966 and January 1968 physical examinations, the 
Board observes that the veteran's hearing acuity on 
separation from service had not only improved but that it was 
not considered a hearing loss disability by VA standards.  
The veteran manifested no pure tone decibel loss beyond 25 
Hertz.  At this juncture, the Board notes that the veteran 
has been employed as a steamfitter and pipefitter since 
separating from service.  VA examinations dated in July 1968 
and September 1985 are silent as regards complaints of 
defective hearing.  The September 1985 examination reflects 
no hearing loss was noted.  The first documentation of 
bilateral hearing loss post service occurs in a VA employee 
health record dated in 1992, 12 years after he began 
employment at the VA as a pipefitter and more than 23 years 
after service.  While the VA employee health records do not 
establish a nexus to service, they reflect that hearing 
protection was recommended in high noise areas.  

Although the March 1998 VA examination accorded the veteran 
reveals a bilateral hearing loss disability for VA purposes, 
the audiometer results on separation from service are not 
demonstrative of a hearing loss disability by VA standards in 
the absence of a clinical evaluation or treatment for 
symptoms attributable to hearing loss for decades after 
service.  The Board stresses that coincident to the March 
1998 VA audiological examination the VA audiologist opined 
that the service medical records would indicate that his 
current loss of hearing acuity developed following his 
discharge from service and that his work history as a 
pipefitter may have exposed him to noise levels sufficient to 
impair his hearing.  Thus, the current bilateral hearing loss 
is not shown to be related to his military service.  See 38 
C.F.R. § 3.303(b).  

Despite any current hearing loss, there is no competent 
medical evidence that tends to establish aggravation of the 
left ear hearing loss or a nexus, or a link between the 
current bilateral hearing loss and the veteran's military 
service.  The only evidence presented by the veteran that 
tends to show a connection between his current hearing loss 
disability and his military service consists of his own 
statements.  While his statements and testimony are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness and may 
represent evidence of continuity of symptomatology, those 
statements are not competent evidence to demonstrate 
aggravation of a pre-existing condition or to relate the 
present bilateral hearing loss to that symptomatology.  See 
38 C.F.R. §§ 3.303, 3.306; Falzone v. Brown, 8 Vet. App. 398 
(1995); Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Thus, 
without competent medical evidence or a causal relationship 
between any current bilateral hearing loss and his military 
service, the veteran has not presented a well-grounded for 
service connection, and his claim must be denied.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral hearing loss is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

